Case 3:18-cv-00428-DMS-MDD Document 328 Filed 11/29/18 PageID.5018 Page 1 of 4



    1 MARTIN M. MCNERNEY (pro hac vice)
      mmcnerney@kslaw.com
    2 KING & SPALDING LLP
    3 1700 Pennsylvania Avenue, NW, Suite 200
      Washington, DC 20006
    4 Telephone: +1 202 626 5447
      Facsimile: +1 202 626 3737
    5
      Attorney for Objectors MS. LESBI MARTINEZ-MARTINEZ
    6 and EGLA VELASQUEZ MOLINA
    7
    8                        UNITED STATES DISTRICT COURT
    9                      SOUTHERN DISTRICT OF CALIFORNIA
   10   MS. L., et al.,                       No. 3:18-cv-00428-DMS-MDD
   11                Plaintiffs,              CLASS ACTION
   12          v.
                                              STATUS REPORT OF OBJECTORS
   13   U.S. IMMIGRATION AND CUSTOMS          LESBI NOHEMI MARTINEZ-
        ENFORCEMENT (“ICE”), et al.,          MARTINEZ AND EGLA
   14
                     Defendants.              VELASQUEZ MOLINA
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        STATUS REPORT OF OBJECTORS LESBI NOHEMI MARTINEZ-MARTINEZ
        AND EGLA VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 328 Filed 11/29/18 PageID.5019 Page 2 of 4




    1          Pursuant to the Court’s instructions at the November 15, 2018 Fairness
    2 Hearing on the Class Action Settlement, Objectors Lesbi Nohemi Martinez-
    3 Martinez and Egla Velasquez Molina hereby submit their Status Report to the
    4 Court.
    5          At the November 15, 2018 Hearing, the Court overruled, without prejudice,
    6 the objections of Ms. Martinez and Ms. Molina. The Court directed the Parties to
    7 meet and confer regarding whether a negotiated resolution of their disputes should
    8 be pursued. The Court then stated as follows:
    9          I do think there are issues about how a parent should be understood in
   10          the context of family separation. As the government suggested, those
   11          raise additional issues beyond what this court has already decided. So
   12          what we would just respectfully ask is that you decide that these
   13          individuals are not part of the settlement today that you leave open the
   14          question of whether they can ultimately be included in the Ms. L
   15          reunification litigation. That could be taken up at a later time, if
   16          anybody wants to take that up.
   17 (Transcript of November 15, 2018 Fairness Hearing, at p. 18.)
   18          Counsel for Ms. Martinez and Ms. Velasquez Molina and counsel for
   19 Defendants have met and conferred on the issues raised by the claims for relief of
   20 Ms. Martinez and Ms. Velasquez Molina.              Defendants have not agreed to
   21 administer de novo credible fear interviews to either Ms. Martinez or Ms.
   22 Velasquez Molina, and the Parties are at impasse.             Ms. Martinez and Ms.
   23 Velasquez Molina, therefore, accept the Court’s invitation to pursue the merits of
   24 their claims before this Court.
   25          Ms. Martinez and Ms. Velasquez Molina understand that Plaintiffs in this
   26 case will propose a briefing schedule to the Court within the next 7–10 days
   27 addressing the best manner in which to adjudicate claims by legal guardians who
   28
                                                  1
        STATUS REPORT OF OBJECTORS LESBI NOHEMI MARTINEZ-MARTINEZ
        AND EGLA VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 328 Filed 11/29/18 PageID.5020 Page 3 of 4




    1 were forcibly separated from their children. Counsel for Ms. Martinez and Ms.
    2 Velasquez Molina will meet and confer with Plaintiffs’ and Defendants’ counsel to
    3 coordinate briefing and proposed scheduling on these issues.
    4 ///
    5
        DATED: November 29, 2018       KING & SPALDING LLP
    6
    7
                                       By: /s/ Martin M. McNerney ____
    8                                      Martin M. McNerney (pro hac vice)
    9                                      KING & SPALDING LLP
                                           1700 Pennsylvania Avenue, NW, Suite 200
   10                                      Washington, DC 20006
                                           Telephone: +1 202 626 5447
   11                                      Facsimile: +1 202 626 3737
   12                                      mmcnerney@kslaw.com

   13                                       Attorney for Objectors Ms. Martinez
                                            and Ms. Velasquez Molina
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               2
        STATUS REPORT OF OBJECTORS LESBI NOHEMI MARTINEZ-MARTINEZ
        AND EGLA VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 328 Filed 11/29/18 PageID.5021 Page 4 of 4




    1                          CERTIFICATE OF SERVICE
    2        I hereby certify that I have this 29th day of November, 2018, served a copy
    3 of the foregoing via the Court’s CM/ECF on all counsel of record.
    4
                                             /s/ Martin M. McNerney
    5                                       Martin M. McNerney (pro hac vice)
    6                                       KING & SPALDING LLP

    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              3
        STATUS REPORT OF OBJECTORS LESBI NOHEMI MARTINEZ-MARTINEZ
        AND EGLA VELASQUEZ MOLINA
